Judgment, Supreme Court, New York County, entered on June 12, 1975, affirmed on the opinion of Baer, J., at Special Term, without costs and without disbursements. Concur—Stevens, P. J., Markewich, Birns and Capozzoli, JJ.; Kupferman, J., dissents in part in the following memorandum: The plaintiffs are practicing physicians in radiology who seek a declaratory judgment invalidating registration fees imposed by the New York City Department of Health. On June 15, 1972, acting pursuant to the authority vested in it by section 1706 of the New York City Charter, the board of health adopted a resolution changing its fee from $25 a year for each of the premises operated, to one based on a registration fee of $40 per X-ray tube head inspected biennially, and $80 per X-ray tube head inspected annually. As a result, the plaintiffs were billed for $770 and $690, respectively, and sought to enjoin the levy of the new fees. On this appeal, the city concedes, as it should, that there was no warrant for a tax to raise revenue for the entire expenses of New York City’s radiation control program. However, they are entitled to a charge to defray the cost of specific services, which they indicate is more than the $25 per premise previously imposed, and to which they have been remitted by the court at Trial Term. Our court has in the towing fee case permitted a very substantial charge to be imposed (Matter of Freidus v Leary, 38 AD2d 919, affd without opn 32 NY2d 869). There should be a declaration that there may be a reasonable increase, properly related to relevant costs, over the 1972 $25 fee. Concur—Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.